DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on May 04, 2022 and is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the radial direction” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 05/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 4 in lines 25-26 and claim 5 in lines 25-26 positively recited the limitations “…measuring, for each of multiple different radial deviations, which are deviations about the center axis in a radial direction between the first die and the second die, …identifying, using the measured relative inclination amounts for each of the multiple different radial deviations, a relationship between the measured relative inclination amounts and the multiple different radial deviations, and setting radial positions of the first die and the second die so as to minimize the relative inclination amount between the first die and the second die,…” is not supported in the original disclosure. The specification supports in para.[0010] the language “pressing is performed on the workpiece and a relative inclination amount between the first die and the second die generated when the pressing is performed on the workpiece, and one position in the radial direction in which the inclination amount becomes equal to or smaller than a predetermined value is determined by using the relationship…” and in para.[0012] recited the language “     the inclination amount can be measured using a laser displacement sensor when the test is performed”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 4-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 in lines 25-26 and claim 5 in lines 25-26 positively recited the limitations “…measuring, for each of multiple different radial deviations, which are deviations about the center axis in a radial direction between the first die and the second die, …identifying, using the measured relative inclination amounts for each of the multiple different radial deviations, a relationship between the measured relative inclination amounts and the multiple different radial deviations, and setting radial positions of the first die and the second die so as to minimize the relative inclination amount between the first die and the second die,…” is not supported in the original disclosure. The specification supports in para.[0010] the language “pressing is performed on the workpiece and a relative inclination amount between the first die and the second die generated when the pressing is performed on the workpiece, and one position in the radial direction in which the inclination amount becomes equal to or smaller than a predetermined value is determined by using the relationship…” and in para.[0012] recited the language “     the inclination amount can be measured using a laser displacement sensor when the test is performed”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 in lines 25-26 and claim 5 in lines 25-26 positively recited the limitations “…measuring, for each of multiple different radial deviations, which are deviations about the center axis in a radial direction between the first die and the second die, …identifying, using the measured relative inclination amounts for each of the multiple different radial deviations, a relationship between the measured relative inclination amounts and the multiple different radial deviations, and setting radial positions of the first die and the second die so as to minimize the relative inclination amount between the first die and the second die,…” is indefinite, it is unclear what structure is identifying the relationship between the measured relative inclination amounts and the multiple different radial deviations.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ball US. Patent (1,633,970) hereinafter Ball in view of Beisel et al. US. Patent (5,823,104) hereinafter Beisel.
Regarding claim 1,
Ball discloses a method of performing pressing on a workpiece (46) using a press machine (10) which comprising: 
a frame (F) having a reference axis (center of element 33 when connected, see fig.1,3-4), and including

    PNG
    media_image1.png
    611
    528
    media_image1.png
    Greyscale

a lower frame section (LF), 
an upper frame section (UF) disposed above the lower frame section (see fig.1) and 
a plurality of pillar sections (12) configured to connect the lower frame section and the upper frame section (see fig.1), 
a first die (33,39) supported by the lower frame section of the frame (see fig.1), 
a second die (16 or 17) supported by the upper frame section of the frame (see fig.1) and configured to enable a retreating and an approaching movement (elements 11,13 (i.e. main piston) allow the movement of retreating and approaching, see Pag.2 lines 74-93, this recitation also defined the align of element of upper die to the lower die during operation which also defined the reference axis to be the center of the lower die (33)) with respect to the first die (33,39) in an axial direction of the reference axis (see Pag.2 lines 74-93), and 
a hydraulic cylinder (11,13) configured to generate a force in a direction in which the second die (17) approaches the first die (33,39), 
the pressing method comprising: 
pressing on the workpiece (46, as ingot, recited in Pag.2 lines 74-93) between the first die (33,39) and the second die (17) by causing the second die (17) to approach the first die (33,39) by pressing the second die against the first die using the hydraulic cylinder (11,13) in a state in which the workpiece (46) is disposed between the first die and the second die (Pag.2 lines 74-93), 
the workpiece (46) having a workpiece center axis (center of element 46 in fig.3), and
performing the pressing on the workpiece (46, as recited in Pag.2 lines 74-93) in a state in which both of a first center axis that is a center axis of the first die (17) and a second center axis that is a center axis of the second die (33) are disposed coaxially with the reference axis, and in which the workpiece center axis and the reference axis are disposed coaxially (Pag.2 lines 74-93 recited the align of element of upper die (16 or 17) to the lower die (33) during operation which also defined the reference axis to be the center of the lower die (33)).
Ball discloses the lower frame section and the upper frame section having a shape when viewed in the figures (see fig.1-7), but is silent about the lower frame section and the upper frame section to have a same shape.
Ball and Beisel disclose both art in the same field of endeavor (i.e. presses using punch die).
Beisel, in a similar art, teaches a press (see fig.1) with the lower frame section (27) and the upper frame section (26) having a same shape (cylindrical shape see col.4 lines 45-50). Beisel teaches the lower frame section and the upper frame section to have a same shape to be able to facilitate a maximum pressing force (see col.3 lines 16-17).
It would have been obvious to the skilled artisan before the effective filing date to construct the press apparatus of Ball with the lower frame section and the upper frame section to have a same shape as taught by Beisel, as it would be beneficiary to Ball to facilitate a maximum pressing force.
Regarding claim 3,
The prior art Ball as modified by Beisel, discloses all limitations in claim 1.
Ball discloses wherein the number of the pillar section (12) satisfies a relationship of nx2k, where n is an order of rotational symmetry of a shape of the workpiece, and k is 0 or a positive integer (k=0, therefore the number of the pillar section are 4, see element 12 of fig.3), and 
wherein the pillar sections are disposed at equal intervals in a circumferential direction about the reference axis (see element 12 and the circumference of element 33 of fig.3).
Regarding claim 7, 
The prior art Ball as modified by Beisel, discloses all limitations in claim 1.
Ball discloses a method of manufacturing a tubular product (Pag.2 lines 69-73) and also comprises a process of executing the pressing method during a manufacturing process of the workpiece (46, process of execution is recited in Pag.2 lines 74-93).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 05/04/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and the 35 U.S.C. 112 rejection are withdrawn, new objection and rejection are given.
With regards to Applicant's arguments about the 35 U.S.C. 102 rejection of claim 1, the Applicant arguments have been fully considered and they are persuasive however a reference is introduced in combination to reject as set forth in this Office Action.
Applicant's arguments with respect to claims 4 and 5 have been considered but are moot since the arguments are based on the newly proposed amendment and the scope of the claim has changed.
Claims 4-6 and 8 have not been further treated as it applies to prior art, clarification is required to facilitate a clear understanding of the claimed invention and the protection sought.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 29, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                                                                                                                                                                                                                          


/JESSICA CAHILL/Primary Examiner, Art Unit 3753